Per Curiam : This was a bill in chancery, in the Cook circuit court, to restrain the collection of a tax alleged to have been illegally assessed for the purpose, in part, of paying a judgment alleged to have been fraudulently obtained against the town of Lyons. The bill was filed by tax-payers of that town, and to which appellants here, who were to be the recipients of these taxes, when collected, were made defendants. On the hearing, on complainants’ motion, they were dismissed out of the case, and the injunction made perpetual against the other defendants, officers of the town of Lyons, and the count}' treasurer. From this decree the party to whom these taxes, or a large portion of them, were to go, in the event of their collection, take this appeal, and raise various questions. We think, on examination of the record, that the court did not err in making the injunction perpetual as against the town officers. We are of opinion, also, that these appellants were not necessary parties in the injunction. They had no vested interest in the tax levied, nor had they filed a cross-bill. Their remedy is by mandamus, if they have any. Their co-defendants, who are enjoined, do not complain. Upon the point of jurisdiction, the allegation of fraud in levying the tax complained of, for an unauthorized purpose, was sufficient to give the court jurisdiction. The decree must be affirmed. Decree affirmed.